Citation Nr: 0813592	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In February 2006, the Board reopened the claim for service 
connection for PTSD and remanded the reopened claim, together 
with the claims service connection for alcohol abuse and 
substance abuse secondary to a service-connected condition 
and entitlement to a TDIU to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  These matters 
have not been returned to the Board and are not a part of the 
current remand.

This remand is the result of the Board's decision in February 
2006 that did not reopen the claim for service connection for 
left shoulder disability.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2007 memorandum decision, the Court vacated 
that part of the Board's February 21, 2006 decision that 
determined that new and material evidence was not presented 
to reopen the appellant's claim for service connection for a 
left shoulder disability and remanded the matter to the Board 
for readjudication consistent with the Court's decision.

This part of the appeal that has been vacated and returned to 
the Board is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2007 memorandum decision, the Court concluded 
that remand was required in order for VA to comply with the 
duty to notify the claimant, as the December 2002 letter that 
had been sent to him failed to describe the evidence that was 
required for the claimant to substantiate the element or 
elements of service connection that had been found 
insufficient in the previous denial, as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

This will also give the claimant an opportunity to receive 
the notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran notice that describes 
the evidence required for him to 
substantiate the element or elements of 
service connection that had been found 
insufficient in the previous denial, as 
required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006), as well as notice 
concerning the degree of disability and 
effective date of the disability as part 
of a claim for service connection, as 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  If the claim remains denied, issue a 
supplemental statement of the case 
concerning the matter of reopening the 
claim for service connection for a left 
shoulder disability to the veteran and his 
representative, and give them an 
appropriate period of time within which to 
reply.

3.  Before the appeal is returned to the 
Board, ensure that any material contained 
in temporary claims folders is associated 
with the veteran's claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

